PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HUYNH et al.
Application No. 16/054,797
Filed: August 03, 2018
For: CHAINED LOOKUPS AND COUNTING IN A NETWORK SWITCH

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 05, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 10, 2020. The issue fee was timely paid on March 16, 2020. Accordingly, the application became abandoned on March 17, 2020. A Notice of Abandonment was mailed and the date March 19, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Inventor’s Oath/Declaration, (2) the petition fee of $2000, and (3) a proper statement of unintentional delay. 

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official in the Office of Petitions for consideration under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to Schene Gray at (571) 272-2581.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions